DETAILED ACTION

                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			Response to Amendment
			Claims 1-20 are currently pending. 
	
                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-12, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0133839 A1,  hereinafter "Li") in view of (the publication entitled "Recent advances in pyrimidine derivatives as luminescent, photovoltaic and non-linear optical materials" by Achelle, et al, hereinafter "Achelle”).

In regards to claim 1, LI discloses a phosphor compound (the compounds have use as alternative white phosphors or white LEDs; paragraph [0032]) of formula similar to the formula CumXm+n(L)n (the complex with Cu2I2(bpe)2 comprising 1,2-bis(4-pyridyl)ethane bpe, was made and studied, as shown in table 4; paragraphs [0037], [0111]) wherein: Xis a halide (the iodide moiety is in the Cu2I2(bpe) 2 compound; paragraphs [0037], [0111]), Lis an organic ligand (the bpe 1,2-bis(4-pyridyl)ethane moiety is in the Cu2I2(bpe)2 compound; paragraphs [0037], [0111]), wherein at least two atoms of the ligand are heteroatoms N (the 1,2-bis(4-pyridyl)ethane moiety comprises two nitrogen atoms; paragraphs (0037], [01111), and the other of the at least two atoms is coordinated to Cu (in the invented compounds, the metal is coordinated to a ring heteroatom, where the metal in Cu2I2(bpe)2 is cupper; paragraphs (0011], [0015], [01111), m is an integer 2 (2 cupper and 2 iodine atoms are in the Cu2I2(bpe)2 compound; paragraphs [0037], [01111), and n is an integer 2 (two 2-bis
(4-pyridyl)ethane bpe moieties are in the Cu2I2(bpe)2 compound; paragraphs [0037], [01111). 

LI does not disclose a cationic ligand, wherein one of the at least two atoms is positively charged N, and further does not disclose the compound comprising additional number of halogen atoms equal to the number of the cationic ligands. 

However, Achelle discloses a cationic ligand (the cationic dye 121 exhibits affinity for double-stranded DNA, i.e., acts as a ligand; page 18, paragraph 1; page 18, scheme 27), wherein one of the at least two atoms is positively charged N (one of two nitrogen atoms in each pyrimidine ring of the cationic dye 121 is a methylated positively charged nitrogen; page 18, paragraph 1; page 18, scheme 27), and further discloses the compound comprising additional number of halogen atoms equal to the number of the cationic ligands (each of the two positively charged nitrogen atoms is equilibrated with the iodine ion in the cationic dye 121; page 18, paragraph 1; page 18, scheme 27). 

Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by LI, in order to have provided for a cationic ligand, wherein one of the at least two atoms is positively charged N, and further to have provided for the compound comprising additional number of halogen atoms equal to the number of the cationic ligands, as previously disclosed by Achelle  (Achelle; page 18, paragraph 1; page 18, scheme 27), for providing the ligand where one nitrogen atom is alkylated for improving the light emitting properties of the transition metal halide salt coordinated with an organic heteroaromatic ligand (LI; abstract). Further, provided that LI and Achelie both disclose the use of the coordinating compounds comprising the 6-membered nitrogen based heteroaryls (LI; paragraphs [0011], [00151) (Achelle; page 18, paragraph 1; page 18, scheme 27), where the compounds exhibit fluorescence or luminescence (LI; paragraph [0114]) (Achelle; page 18, paragraph 1; page 18, scheme 27), the modification to LI' structure, of providing for a cationic ligand, wherein one of the at least two atoms is positively charged N, and further providing for the compound comprising additional number of halogen atoms equal to the number of the cationic ligands, would provide the benefit of providing the ligand where one nitrogen atom is alkylated for improving the light emitting properties of the transition metal halide salt coordinated with on organic heteroaromatic ligand (LI; abstract).

In regards to claim 2, LI further discloses wherein X is I (the iodide moiety is in the Cu2I2(bpe)2 compound; paragraphs [0037], [01111).

In regards to claim 3, LI further discloses wherein m is 2 (2 cupper and 2 iodine atoms are in the Cu2I2(bpe)2 compound; paragraphs (0037], [01111).

In regards to claim 11, LI further discloses wherein the copper is coordinated to no more than 3 iodides (as shown in figure 8, in the pyridine-iodine derivatives disclosed, the cupper atom is coordinated by the nitrogen atom of the pyridine moiety and three iodine atoms; figure 8; paragraphs [0037], [0111]).

In regards to claim 12, LI further discloses wherein the copper is coordinated to three iodides (as shown in figure 8, in the pyridine-iodine derivatives disclosed, the cupper atom is coordinated by the nitrogen atom of the pyridine moiety and three iodine atoms; figure 8; paragraphs [0037], [0111]).

In regards to claim 15, LI further discloses a light-emitting diode (a light-emitting diode  comprising a semiconductor die coated with an inorganic-organic hybrid composition; claim 1) characterized by a die in conductive contact with an anode and a cathode (a semiconductor die formed from the inorganic-organic hybrid semiconductor is placed in conductive contact between an anode and a cathode; paragraph [0045]), said die comprising the phosphor compound (a semiconductor die formed from the inorganic-organic hybrid semiconductor Cu2I2(bpe)2 compound; paragraphs [0037], [0111]; claim 1).

In regards to claim 16, LI further discloses a method of emitting a visible light (as table 4 shows, the compounds emit light at 470-670 nm, which is the visible spectrum light, when the anode has a higher voltage than cathode, current flows, and electrons release energy in the form of photons, i.e., thus emitting the light; paragraphs [0045], [0111]) comprising a) placing a chip (provided are light-emitting diodes, i.e., the chip based devices, characterized by a semiconductor die; paragraph [0021l) coated with a phosphor compound in conductive contact between an anode and a cathode within a reflective cavity (a semiconductor die formed from the inorganic-organic hybrid semiconductor is placed in conductive contact between an anode and a cathode within a reflective cavity; paragraph [0045]); and b) passing a current from the anode to the cathode (when the anode has a higher voltage than cathode, current flows, and electrons release energy in the form of photons, i.e., thus emitting the light; paragraph [00451).

In regards to claim 17, LI further discloses wherein the phosphor compound emits green light wavelength (as table 4 shows, the compound Cu2I2 (bpe)2 emits green light at 494 nm; paragraph [01111).

In regards to claim 18, LI further discloses wherein the phosphor compound displays intenseluminescence with internal quantum yields (IQYs) greater than 60 percent (as table 4 shows,the compound Cu2l2(bpe)2 displays quantum yield of 76.5percent,which is greater than 60 percent, when excited with the 360nm light; paragraph[0111]).

In regards to claim 19, LI further discloses a method of preparing the phosphor compound, comprising the steps of a) providing a compound of CuX, wherein Xis a halogen (Cu2I2 (bpe)2 was synthesized from Cul/acetonitrile solution; paragraph [0081), b) mixing said CuX with the ligand Lin a solution (Cul/acetonitrile solution was mixed with excess bpe ligand dissolved in CH2Cl2; paragraph [0081]); and c) isolating said phosphor compound (stop adding Cul/acetonitrile solution when the precipitate formed, the product was collected and dried; paragraph [0081]).

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Achelle, as evidenced by (the publication entitled "The infrared spectra of caffeine salts" by Cook et al , hereinafter "Cook").

In regards to claim 7, LI further discloses wherein the N is a ring atom of pyridine (the nitrogen atom is in the 1,2-bis(4-pyridyl)ethane bpe of the Cu2I2(bpe)2 complex; paragraphs [0037], [0111]). 
LI fails to explicitly disclose wherein the positively charged N is sp2 hybridized, said pyridine substituted with C1 alkyl. 
However, Achelle discloses wherein the positively charged N is sp2 hybridized (the methylated positively charged nitrogen atom is in the compound 121; page 18, paragraph 1; page 18, scheme 27) (as evidenced by Cook, planar heterocyclic compounds contain an sp2-hybridized nitrogen atom; page 2896, column 2, paragraph 2), said compound substituted with C1 alkyl (one nitrogen atom of the heterocyclic ring is substituted with the methyl group in the compound 121; page 18, paragraph 1; page 18, scheme 27).

Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by LI, in order to have provided for wherein the positively charged N is sp2 hybridized, said compound substituted with C1 alkyl , as previously disclosed by Achelie (Achelle; page 18, paragraph 1; page 18, scheme 27), for providing the ligand where one nitrogen atom is alkylated for providing the ligand where one nitrogen atom is alkylated for improving the light emitting properties of the transition metal halide salt coordinated with an organic heteroaromatic ligand (LI; abstract).

In regards to claim  9, LI further discloses wherein the other of the at least two atoms is sp2 hybridized N (the nitrogen atom is in the pyridyl moiety of the Cu2I2(bpe)2 compound; paragraphs [0037], [0111]) (as evidenced by Cook, planar heterocyclic compounds contain an sp2-hybridized nitrogen atom; page 2896, column 2, paragraph 2) and coordinates to Cu (in the invented compounds, the metal is coordinated to a ring heteroatom, where the metal in Cu2I2(bpe)2 is cupper; paragraphs [0011], (0015], [0111]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Keefe et al. (the publication entitled "Luminescent sensor molecules based on coordinated metals: review of recent developments" by Keefe et al , hereinafter "Keefe”),  as evidenced by Szarvas et al. (USPN 8163951 B2, hereinafter “Szarvas”).


In regards to claim 8, LI further discloses wherein other of the at least two atoms is N and coordinates to Cu (in the invented compounds, the metal is coordinated to a ring heteroatom, where the metal in Cu2I2(bpe)2 is cupper; paragraphs (0011), [0015), [0111). 

LI does not disclose wherein the atom is sp3 hybridized N. 

However, Keefe discloses wherein the atom is sp3 hybridized N (the nitrogen atoms are in the trialkylamino moieties of the compound 41; page 217, paragraph 2; page 218, paragraph 1) (as evidenced by Szarvas, the trialkylamine compounds comprise sp3-hybridized nitrogen; claims 1, 14). 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by LI, in order to have provided for wherein the atom is sp3 hybridized N, as previously disclosed by Keefe (Keefe; page 217, paragraph 2; page 218, paragraph 1), for producing products substantially free of organic impurities as taught by Szarvas, and for providing the ligand where one nitrogen atom is in the trialkylamino group, for improving the light emitting properties of the transition metal halide salt coordinated with an organic heteroaromatic ligand (LI; abstract).

                                              Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. 
1A.  “One of ordinary skill in the art would not have combined Li with Achelle because thy are directed to compounds of different configurations for different applications. “ (Remarks page 5)
This is not persuasive because the primary reference is deficient only for a cationic Ligand(s) which Achelle structure 121 teaches (see, page 18) that it acts as a ligand with the specific details. It is also clear that the application is stated as the regioselective N-methylation of compound 118 (exhibits a green-yellow fluorescence..., Page 18 first full par) and it increases emission intensity. It is mischaracterizing of the Achelle reference to designate it as a different field of applications and endeavor. Hence, the prima-facie of obviousness is deemed to be proper. 

1B.  “In view of such differences in structure, function and utility, one would not have used the ligand of Achelle for the compounds of Li, or modified the ligand Li to cationic nature. “ (Remarks page 6)
	This is not persuasive because the specific ligand structure 121 (page 18) of Achelle is a modified version of the green-yellow fluorescence structure with its ability to bind to a specific biopolymer do not discredit, or discourage from other applications.  Therefore, the prima-facie case of obviousness is deemed to be proper. 

1C. “Neither Li nor Achelle recognizes the important features of the instantly claimed compounds of molecular crystals, which have the anionic (CumIm+n)n- and the cationic L+connected by dative bonds. Absent such critical understanding, one of ordinary skill in the art could not have combined Li with Achelle to arrive at the claimed invention. “(Remarks, page 7)
This is not persuasive because Li teaches the general formula or structure of the compound of molecular crystal with a ligand connected as claimed. The deficient as the type of the ligand structure is alleviated by the Achelle reference as required by the claim limitation. 
Reading a claim in-light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. Examiner intends to avoid the impermissible importation of subject matter from the specification into the claim. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Thus, the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).

2. “…Keefe and Li …are directed to structurally and functionally different compounds. One would not have combined these references. 
	Further, Keefe and Li fail to provide any motivation to arrive at the claimed invention. 
	…The compounds of Li do not contain the anionic moiety and the cationic component as the present invention. Meanwhile, Keefe is directed to entirely different purpose from Li and uses ligands for specific coordination of lanthanides. “ (Remarks page 8)

This is not persuasive because it has been held that there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). 
In keeping with the flexible nature of the obviousness inquiry, the requisite motivation can come from any number of sources and need not necessarily be explicit in the art. Rather "it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship . . . to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old." Id. at 1357, 87 USPQ2d at 1455. (citations omitted)

                                            Allowable Subject Matter
Claims 4-6, 10, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893